AMENDED ORDERUpon consideration of the petition filed by Plaintiff on the 21st of September 2018 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:"Allowed by order of the Court in conference, this the 24th of October 2018."Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(1).